UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-01236 DWS Balanced Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Balanced Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 42 Statement of Assets and Liabilities 44 Statement of Operations 45 Statement of Changes in Net Assets 46 Financial Highlights 51 Notes to Financial Statements 65 Report of Independent Registered Public Accounting Firm 66 Tax Information 67 Investment Management Agreement Approval 72 New Sub-Advisory Agreement Approval 75 Summary of Management Fee Evaluation by Independent Fee Consultant 79 Board Members and Officers 83 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, the portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its global alpha strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increased volatility. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 12.44% -2.20% 2.41% 0.77% Class B 11.25% -2.80% 1.94% 0.10% Class C 11.49% -2.98% 1.56% -0.08% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 5.98% -4.11% 1.20% 0.17% Class B (max 4.00% CDSC) 8.25% -3.41% 1.75% 0.10% Class C (max 1.00% CDSC) 11.49% -2.98% 1.56% -0.08% No Sales Charges Life of Class S* Class S 12.84% -1.96% 2.65% N/A 2.70% Institutional Class 12.85% -1.89% 2.72% 1.10% N/A Russell 1000® Index+ 17.67% -6.14% 1.99% 0.29% 2.54% Barclays Capital US Aggregate Bond Index++ 8.01% 7.23% 6.45% 6.38% 6.04% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Class S shares commenced operations on March 14, 2005. Index returns began on March 31, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 0.99%, 1.91%, 1.82%, 0.81% and 0.58% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Equity index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. Fixed income index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Balanced Fund — Class A [] Russell 1000 Index+ [] Barclays Capital US Aggregate Bond Index++ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ Capital Gain Distributions $ Lipper Rankings — Mixed-Asset Target Allocation Moderate Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 60 3-Year of 66 5-Year of 83 10-Year of 92 Class B 1-Year of 78 3-Year of 78 5-Year of 89 10-Year of 98 Class C 1-Year of 74 3-Year of 81 5-Year of 91 10-Year of 99 Class S 1-Year of 56 3-Year of 63 5-Year of 79 Institutional Class 1-Year of 55 3-Year of 62 5-Year of 77 10-Year of 87 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Balanced Fund .97% 1.97% 1.79% .78% .61% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Balanced Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Balanced Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Deutsche Asset Management International GmbH ("DeAMi"), a US registered investment advisor, is a subadvisor for the fund. DeAMi renders investment advisory and management services to a portion of the fund's large cap value allocation. DeAMi provides a full range of investment advisory services to institutional accounts and investment companies. DeAMi is a subsidiary of Deutsche Bank AG. QS Investors, LLC ("QS Investors"), New York, New York, is a subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. On August 1, 2010, members of the Advisor's Quantitative Strategies Group, including some members of the fund's portfolio management team, separated from the Advisor and formed QS Investors as a separate investment advisory firm unaffiliated with the Advisor (the "Separation"). Portfolio Management Team Robert Wang Inna Okounkova Thomas Picciochi Portfolio Managers, QS Investors Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The global equity and fixed-income markets both finished the 12-month reporting period ended October 31, 2010 in positive territory, providing a favorable tailwind for the fund's performance. Although the spring and summer months brought increased volatility in the world financial markets amid concerns about a possible "double-dip" recession, stocks nonetheless posted a gain thanks to a strong rally in the July-October period. A backdrop of positive corporate earnings results, accommodative central bank policies and steady growth in the developing world provided a solid underpinning for equities, despite the continued challenges faced by the world's industrialized economies. Investors also were encouraged by the ability of the emerging markets to deliver strong economic growth amid the recession in the developed world, leading to outperformance for both emerging-market equities and developed-market multinationals that earn a substantial portion of their revenues in these areas. In this environment, the MSCI Emerging Markets Index returned 23.56%, while the Standard & Poor's 500® (S&P 500) Index rose 16.52% and the MSCI EAFE Index gained 8.36%.1,2,3 The underperformance of the MSCI EAFE Index can be attributed to the relative weakness of Europe, where stocks were pressured by concerns about the sovereign debt crisis, and Japan, where the strength of the yen weighed on the market performance of the country's exporters. The past year also brought hearty returns for the global bond markets. Investors remained wary of a possible "double-dip" recession in the United States and other industrialized economies, which provided support for government bond markets. In the United States, for example, the yield on the 10-year Treasury note fell from 3.41% on October 31, 2009 to a low of 2.41% on October 8, 2010 (as its price rose). At the same time, the combination of ultralow short-term interest rates and unattractive government bond yields prompted investors to take advantage of higher-yielding alternatives in the non-Treasury "spread sectors."4 The result was continued positive performance for market segments such as investment-grade corporates, high-yield bonds and emerging-markets debt. The Class A shares of DWS Balanced Fund returned 12.44% during the one-year period ended October 31, 2010. The return of the equity benchmark, the Russell 1000® Index, was 17.67%, while the fixed-income benchmark, the Barclays Capital US Aggregate Bond Index, returned 8.01%.5,6 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Positive and Negative Contributors to Performance DWS Balanced Fund uses several different investment strategies which include investments in four exchange-traded funds, or ETFs.7 The fund also seeks to enhance total returns by employing a global tactical asset allocation overlay strategy (iGAP).8 This strategy seeks to identify the relative values among the global equity, bond and currency markets, and then to benefit from the disparities through investments in equity and fixed-income futures and currency forward contracts.9 The only investment to finish the year at a loss was the iGAP strategy, which was hurt by its positioning in both currencies and fixed income. We also measure each of the fund's underlying investments in terms of their relative performance or, in other words, how well they performed in relation to their respective benchmarks. Investments that outperformed and added meaningful value for the fund included our quantitative large-cap growth; quantitative international, global small-cap growth, and core fixed-income strategies. A number of our investments performed closely in line with their benchmarks and thus had little impact on the fund's relative performance, including our Global TIPS and fundamental large-cap growth strategies. The largest detractor from relative performance was the iGAP strategy. We also lost some relative performance through our investments in the high-yield bonds; quantitative small-cap, quantitative large-cap value, fundamental international, and fundamental large-cap value strategies. Outlook and Positioning During the second half of the year, we made several shifts to the fund's positioning. One of the most significant changes was the liquidation of the quantitative small-cap core sleeve and the addition of the iShares Russell 2000 Value Index Fund.10 Additionally, we slightly increased the fund's exposure to large-cap and international equities, and we reduced its exposure to small-cap equities. On the fixed-income side, we reduced exposure to global inflation-linked bonds. Additionally, we continued to diversify within the fixed-income portion of the fund by increasing its allocation to emerging-market bonds and international developed-market bonds. We achieved this via investments in two ETFs: the iShares JPMorgan USD Emerging Markets Bond Fundand the SPDR Barclays Capital International Treasury Bond ETF.11,12 We believe DWS Balanced Fund, by virtue of its extensive diversification, continues to offer investors a compelling way to gain exposure to a wide range of asset classes within the global financial markets. We will continue to review asset allocation and manager allocation periodically, and we are always looking for opportunities to expand our asset coverage universe and increase diversification among managers and investment styles. 1The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. 2The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 3The Morgan Stanley Capital International (MSCI) EAFE Index is an unmanaged, free float-adjusted, market capitalization index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. 4"Spread sectors" refers to all segments of the bond market other than government bonds. They are named as such because they are priced on the yield spread — or difference in yield — relative to Treasuries. 5The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. 6The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. 7An exchange-traded fund (ETF) is a security that tracks an index, a commodity or a basket of assets like an index fund, but trades like a stock on an exchange. 8The global tactical asset allocation overlay strategy is designed to add value by taking advantage of short-term inefficiencies in the global equity, bond and currency markets. The iGAP strategy may use instruments including, but not limited to, futures, options and currency forwards. 9A futures contract gives the holder the right to purchase the underlying security at a specific price on a specific date in the future. Derivatives may be more volatile and less liquid than traditional securities, and the strategy could suffer losses on its derivatives positions. 10The iShares Russell 2000 Value Index Fund seeks investment results that correspond generally to the price and yield performance, before fees and expenses, of the small- capitalization sector of the US equity market as represented by the Russell 2000® Value Index. The index represents approximate 50% of the Russell 2000® Index. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 11The iShares JPMorgan USD Emerging Markets Bond Fund seeks investment results that correspond generally to the price and yield performance, before fees and expenses, of the JPMorgan EMBI Global Core Index. 12The SPDR Barclays Capital International Treasury Bond ETF tracks the Barclays Global Treasury Ex-US Capped index. The international bond ETF invests at least 80% of securities that are in the underlying index as well as derivatives such as swaps and options. Some of the regions represented in the bond ETF are Japan, Germany, France, Italy and Greece. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Common Stocks 52% 54% Government & Agency Obligations 11% 13% Cash Equivalents 11% 9% Mortgage-Backed Securities Pass-Throughs 9% 9% Corporate Bonds 8% 8% Exchange-Traded Funds 7% 6% Commercial Mortgage-Backed Securities 2% 1% 100% 100% Sector Diversification (As a % of Equities, Corporate Bonds, Senior Bank Loans and Preferred Securities) 10/31/10 10/31/09 Information Technology 15% 15% Financials 14% 17% Energy 13% 11% Consumer Discretionary 12% 10% Industrials 11% 10% Health Care 10% 13% Consumer Staples 10% 9% Materials 6% 6% Telecommunication Services 5% 5% Utilities 4% 4% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at October 31, 2010 (7.4% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 1.2% 2. Microsoft Corp. Developer of computer software 0.9% 3. ExxonMobil Corp. Explorer and producer of oil and gas 0.8% 4. Cisco Systems, Inc. Developer of computer network products 0.7% 5. Hewlett-Packard Co. Provider of imaging and printing systems and information technology services 0.7% 6. PepsiCo, Inc. Provider of soft drinks, snack foods and food services 0.7% 7. Intel Corp. Designer, manufacturer and seller of computer components and related products 0.6% 8. United Technologies Corp. Manufacturer of aerospace equipment, climate control systems and elevators 0.6% 9. Oracle Corp. Provider of database management software 0.6% 10. Celgene Corp. A global biopharmaceutical company 0.6% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Shares Value ($) Common Stocks 53.8% Consumer Discretionary 5.9% Auto Components 0.6% Autoliv, Inc. BorgWarner, Inc.* (a) Minth Group Ltd. Nippon Seiki Co., Ltd. S&T Dynamics Co., Ltd. Automobiles 0.3% Bayerische Motoren Werke (BMW) AG Daimler AG (Registered)* Honda Motor Co., Ltd. PT Astra International Tbk Distributors 0.4% Genuine Parts Co. Diversified Consumer Services 0.3% H&R Block, Inc. Hotels Restaurants & Leisure 1.1% Carnival Corp. (Units) Darden Restaurants, Inc. Domino's Pizza UK & IRL PLC Marriott International, Inc. "A" (a) McDonald's Corp. Paddy Power PLC PartyGaming PLC* REXLot Holdings Ltd. Trump Entertainment Resorts, Inc.* 8 Household Durables 0.1% Advanced Digital Broadcast Holdings SA (Registered) Jarden Corp. Panasonic Corp. Internet & Catalog Retail 0.0% Mecox Lane Ltd. (ADR)* Leisure Equipment & Products 0.1% Universal Entertainment Corp.* (a) Media 0.7% Aegis Group PLC Charm Communications, Inc. (ADR)* Dex One Corp.* JC Decaux SA* Scripps Networks Interactive "A" (a) SuperMedia, Inc.* Vertis Holdings, Inc.* 0 Vivendi WPP PLC Multiline Retail 0.6% Dollar General Corp.* (a) Kohl's Corp.* Nordstrom, Inc. (a) PPR Specialty Retail 0.8% Advance Auto Parts, Inc. Aeropostale, Inc.* Dick's Sporting Goods, Inc.* (a) Guess?, Inc. (a) Hennes & Mauritz AB "B" hhgregg, Inc.* (a) L'Occitane International SA* Limited Brands, Inc. (a) Nitori Holdings Co., Ltd. Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 0.9% Burberry Group PLC Compagnie Financiere Richemont SA "A" Deckers Outdoor Corp.* (a) Evergreen International Holdings Ltd.* LVMH Moet Hennessy Louis Vuitton SA NIKE, Inc. "B" VF Corp. Consumer Staples 5.5% Beverages 0.9% C&C Group PLC Carlsberg AS "B" Central European Distribution Corp.* Diageo PLC PepsiCo, Inc. Food & Staples Retailing 1.8% Carrefour SA CVS Caremark Corp. Koninklijke Ahold NV Kroger Co. Metro AG Seven & I Holdings Co., Ltd. Sysco Corp. Tesco PLC Wal-Mart Stores, Inc. Wesfarmers Ltd. Woolworths Ltd. Food Products 1.1% Darling International, Inc.* Diamond Foods, Inc. (a) General Mills, Inc. Green Mountain Coffee Roasters, Inc.* (a) Kellogg Co. Mead Johnson Nutrition Co. Nestle SA (Registered) SunOpta, Inc.* Unilever NV (CVA) Household Products 0.4% Church & Dwight Co., Inc. (a) Colgate-Palmolive Co. Reckitt Benckiser Group PLC Personal Products 0.2% Kao Corp. Tobacco 1.1% Altria Group, Inc. British American Tobacco PLC ITC Ltd. Philip Morris International, Inc. Energy 6.8% Energy Equipment & Services 2.0% AMEC PLC Cameron International Corp.* Complete Production Services, Inc.* Dresser-Rand Group, Inc.* Ensco PLC (ADR) Halliburton Co. John Wood Group PLC Lamprell PLC National Oilwell Varco, Inc. Noble Corp. ProSafe SE Saipem SpA SBM Offshore NV Schlumberger Ltd. Tecnicas Reunidas SA Transocean Ltd.* Oil, Gas & Consumable Fuels 4.8% Alpha Natural Resources, Inc.* (a) Anadarko Petroleum Corp. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips EOG Resources, Inc. ExxonMobil Corp. Marathon Oil Corp. Nexen, Inc. Northern Oil & Gas, Inc.* Occidental Petroleum Corp. Royal Dutch Shell PLC "A" Statoil ASA Suncor Energy, Inc. (a) Total SA Ultra Petroleum Corp.* Woodside Petroleum Ltd. Financials 5.8% Capital Markets 1.0% Affiliated Managers Group, Inc.* Ashmore Group PLC Charles Schwab Corp. ICAP PLC Jefferies Group, Inc. (a) Lazard Ltd. "A" Morgan Stanley Partners Group Holding AG T. Rowe Price Group, Inc. (a) UOB-Kay Hian Holdings Ltd. Waddell & Reed Financial, Inc. "A" Commercial Banks 1.7% Australia & New Zealand Banking Group Ltd. Banco Santander Brasil SA (Units) Banco Santander SA BNP Paribas BOC Hong Kong (Holdings) Ltd. Dah Sing Banking Group Ltd. DnB NOR ASA HSBC Holdings PLC ICICI Bank Ltd. Industrial & Commercial Bank of China Ltd. "H" Lloyds Banking Group PLC* National Australia Bank Ltd. Oversea-Chinese Banking Corp., Ltd. Prosperity Bancshares, Inc. Sberbank Societe Generale Standard Chartered PLC Sumitomo Mitsui Financial Group, Inc. Swedbank AB "A"* UniCredit SpA Wing Hang Bank Ltd. Consumer Finance 0.1% Cardtronics, Inc.* Kiatnakin Bank PCL Magma Fincorp Ltd. Diversified Financial Services 0.8% Hellenic Exchanges SA Hong Kong Exchanges & Clearing Ltd. ING Groep NV (CVA)* IntercontinentalExchange, Inc.* JPMorgan Chase & Co. Remgro Ltd. Insurance 2.1% AIA Group Ltd.* Allianz SE (Registered) Assurant, Inc. Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. Legal & General Group PLC Lincoln National Corp. MetLife, Inc. PartnerRe Ltd. Sampo Oyj "A" Real Estate Management & Development 0.1% Cheung Kong (Holdings) Ltd. K Wah International Holdings Ltd. Kenedix, Inc.* Midland Holdings Ltd. Health Care 5.8% Biotechnology 1.1% Amgen, Inc.* Celgene Corp.* (a) Gilead Sciences, Inc.* (a) Metabolix, Inc.* (a) Health Care Equipment & Supplies 1.3% Accuray, Inc.* Baxter International, Inc. Becton, Dickinson & Co. Edwards Lifesciences Corp.* NxStage Medical, Inc.* (a) Thoratec Corp.* (a) Zimmer Holdings, Inc.* (a) Health Care Providers & Services 1.4% Diagnosticos da America ExamWorks Group, Inc.* Express Scripts, Inc.* Fleury SA Fresenius Medical Care AG & Co. KGaA McKesson Corp. WellPoint, Inc.* Health Care Technology 0.1% M3, Inc. (a) 74 Merge Healthcare, Inc.* SXC Health Solutions Corp.* Life Sciences Tools & Services 0.3% ICON PLC (ADR)* Life Technologies Corp.* QIAGEN NV* Thermo Fisher Scientific, Inc.* Pharmaceuticals 1.6% Abbott Laboratories AstraZeneca PLC Flamel Technologies SA (ADR)* (a) GlaxoSmithKline PLC Merck & Co., Inc. Novo Nordisk AS "B" Questcor Pharmaceuticals, Inc.* (a) Sanofi-Aventis Takeda Pharmaceutical Co., Ltd. Teva Pharmaceutical Industries Ltd. (ADR) VIVUS, Inc.* (a) Industrials 6.4% Aerospace & Defense 1.7% BE Aerospace, Inc.* Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. TransDigm Group, Inc.* United Technologies Corp. Airlines 0.1% Cebu Air, Inc.* Deutsche Lufthansa AG (Registered)* Ryanair Holdings PLC (ADR) (a) Commercial Services & Supplies 0.4% Babcock International Group PLC EnerNOC, Inc.* (a) Quad Graphics, Inc.* Serco Group PLC Stericycle, Inc.* (a) Construction & Engineering 0.2% Aecom Technology Corp.* Chicago Bridge & Iron Co. NV (NY Registered Shares)* Larsen & Toubro Ltd. Shui On Construction & Materials Ltd. Vinci SA Electrical Equipment 1.1% ABB Ltd. (Registered)* AMETEK, Inc. (a) Nidec Corp. Prysmian SpA Roper Industries, Inc. (a) Industrial Conglomerates 0.3% Keppel Corp., Ltd. Koninklijke Philips Electronics NV Siemens AG (Registered) Machinery 1.6% Atlas Copco AB "A" Austal Ltd. Charter International PLC Dover Corp. EVA Precision Industrial Holdings Ltd. FANUC Ltd. Joy Global, Inc. Komatsu Ltd. Kubota Corp. Mitsubishi Heavy Industries Ltd. Navistar International Corp.* Parker Hannifin Corp. (a) Rational AG Rotork PLC Marine 0.2% A P Moller-Maersk AS "B" Mitsui O.S.K Lines Ltd. Professional Services 0.1% Brunel International NV FTI Consulting, Inc.* (a) Michael Page International PLC Road & Rail 0.5% Norfolk Southern Corp. Trading Companies & Distributors 0.2% MISUMI Group, Inc. Mitsubishi Corp. Transportation Infrastructure 0.0% Koninklijke Vopak NV Information Technology 9.1% Communications Equipment 1.3% Brocade Communications Systems, Inc.* Cisco Systems, Inc.* Harris Corp. QUALCOMM, Inc. Sycamore Networks, Inc. Computers & Peripherals 2.4% Apple, Inc.* EMC Corp.* Hewlett-Packard Co. Toshiba Corp. Electronic Equipment, Instruments & Components 0.1% Itron, Inc.* (a) Kingboard Chemical Holdings Ltd. Venture Corp., Ltd. Internet Software & Services 0.9% Akamai Technologies, Inc.* Google, Inc. "A"* Internet Initiative Japan, Inc. Kakaku.com, Inc. 65 Meetic NIC, Inc. (a) United Internet AG (Registered) IT Services 0.9% Accenture PLC "A" Automatic Data Processing, Inc. hiSoft Technology International Ltd. (ADR)* (a) iGATE Corp. (a) Infosys Technologies Ltd. International Business Machines Corp. Telvent GIT SA* (a) Visa, Inc. "A" Office Electronics 0.2% Canon, Inc. Semiconductors & Semiconductor Equipment 0.8% ARM Holdings PLC FSI International, Inc.* (a) Intel Corp. Lam Research Corp.* Taiwan Semiconductor Manufacturing Co., Ltd. Software 2.5% Adobe Systems, Inc.* Check Point Software Technologies Ltd.* (a) Concur Technologies, Inc.* (a) Microsoft Corp. Norkom Group PLC* Oracle Corp. Rovi Corp.* SAP AG Solera Holdings, Inc. TiVo, Inc.* (a) VanceInfo Technologies, Inc. (ADR)* (a) Materials 3.4% Chemicals 1.5% Air Liquide SA Air Products & Chemicals, Inc. BASF SE Givaudan SA (Registered) Johnson Matthey PLC Linde AG Praxair, Inc. Shin-Etsu Chemical Co., Ltd. STR Holdings, Inc.* (a) The Mosaic Co. Construction Materials 0.1% China National Building Material Co., Ltd. "H" Containers & Packaging 0.7% FP Corp. Owens-Illinois, Inc.* Sonoco Products Co. Metals & Mining 1.0% BHP Billiton Ltd. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Lynas Corp., Ltd.* Newcrest Mining Ltd. Northam Platinum Ltd. Randgold Resources Ltd. (ADR) (a) Rio Tinto PLC Thompson Creek Metals Co., Inc.* Xstrata PLC Paper & Forest Products 0.1% Schweitzer-Mauduit International, Inc. Telecommunication Services 2.7% Diversified Telecommunication Services 1.7% AT&T, Inc. BCE, Inc. CenturyLink, Inc. (a) Koninklijke (Royal) KPN NV Telefonica SA TeliaSonera AB Verizon Communications, Inc. Wireless Telecommunication Services 1.0% America Movil SAB de CV "L" American Tower Corp. "A"* NTT DoCoMo, Inc. Vodafone Group PLC Vodafone Group PLC (ADR) Utilities 2.4% Electric Utilities 1.8% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. (a) Hongkong Electric Holdings Ltd. Southern Co. Multi-Utilities 0.6% GDF Suez PG&E Corp. Total Common Stocks (Cost $518,820,666) Preferred Stocks 0.2% Energy 0.1% Petroleo Brasileiro SA Ultrapar Participacoes SA Financials 0.0% Itau Unibanco Holding SA (Preferred) Information Technology 0.0% Samsung Electronics Co., Ltd. Materials 0.1% Vale SA "A" Total Preferred Stocks (Cost $3,022,133) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* 6 Information Technology 0.0% Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012* Materials 0.0% Hercules Trust II, Expiration Date 3/31/2029* 0 Total Warrants (Cost $90,209) Principal Amount ($) (b) Value ($) Corporate Bonds 7.9% Consumer Discretionary 1.1% AMC Entertainment, Inc.: 8.0%, 3/1/2014 8.75%, 6/1/2019 American Achievement Corp., 144A, 8.25%, 4/1/2012 Ameristar Casinos, Inc., 9.25%, 6/1/2014 Asbury Automotive Group, Inc.: 7.625%, 3/15/2017 8.0%, 3/15/2014 Avis Budget Car Rental LLC, 144A, 8.25%, 1/15/2019 CanWest MediaWorks LP, 144A, 9.25%, 8/1/2015** Carrols Corp., 9.0%, 1/15/2013 CBS Corp., 5.9%, 10/15/2040 Clear Channel Worldwide Holdings, Inc.: Series A, 9.25%, 12/15/2017 Series B, 9.25%, 12/15/2017 DineEquity, Inc., 144A, 9.5%, 10/30/2018 DirecTV Holdings LLC: 6.0%, 8/15/2040 6.35%, 3/15/2040 Discovery Communications LLC, 5.05%, 6/1/2020 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015** Goodyear Tire & Rubber Co., 10.5%, 5/15/2016 Great Canadian Gaming Corp., 144A, 7.25%, 2/15/2015 Home Depot, Inc.: 5.4%, 9/15/2040 5.875%, 12/16/2036 McDonald's Corp., Series I, 5.35%, 3/1/2018 Mediacom Broadband LLC, 8.5%, 10/15/2015 MGM Resorts International: 10.375%, 5/15/2014 11.125%, 11/15/2017 NBC Universal, Inc., 144A, 5.95%, 4/1/2041 News America, Inc., 6.65%, 11/15/2037 Norcraft Holdings LP, 9.75%, 9/1/2012 Penske Automotive Group, Inc., 7.75%, 12/15/2016 Sabre Holdings Corp., 8.35%, 3/15/2016 Sears Holdings Corp., 144A, 6.625%, 10/15/2018 Staples, Inc., 9.75%, 1/15/2014 TCI Communications, Inc., 8.75%, 8/1/2015 Time Warner, Inc.: 5.875%, 11/15/2016 6.2%, 3/15/2040 7.625%, 4/15/2031 Travelport LLC, 4.922%***, 9/1/2014 Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 Vertis, Inc., 13.5%, 4/1/2014 (PIK) Young Broadcasting, Inc., 8.75%, 1/15/2014** 4 Yum! Brands, Inc.: 3.875%, 11/1/2020 (a) 5.3%, 9/15/2019 Consumer Staples 0.8% Anheuser-Busch InBev Worldwide, Inc., 144A, 7.75%, 1/15/2019 Coca-Cola Co., 5.35%, 11/15/2017 CVS Caremark Corp.: 5.75%, 6/1/2017 6.125%, 9/15/2039 6.25%, 6/1/2027 General Nutrition Centers, Inc., 5.75%***, 3/15/2014 (PIK) Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co.: 5.4%, 7/15/2040 7.5%, 1/15/2014 North Atlantic Trading Co., 144A, 10.0%, 3/1/2012 PepsiCo, Inc., 4.5%, 1/15/2020 Procter & Gamble Co., 4.95%, 8/15/2014 Reynolds American, Inc., 7.25%, 6/15/2037 Safeway, Inc., 6.25%, 3/15/2014 SUPERVALU, Inc., 8.0%, 5/1/2016 Energy 1.0% Atlas Energy Operating Co., LLC, 10.75%, 2/1/2018 Belden & Blake Corp., 8.75%, 7/15/2012 BreitBurn Energy Partners LP, 144A, 8.625%, 10/15/2020 Bristow Group, Inc., 7.5%, 9/15/2017 Canadian Natural Resources Ltd., 5.7%, 5/15/2017 CenterPoint Energy Resources Corp., Series B, 7.875%, 4/1/2013 Chaparral Energy, Inc., 8.5%, 12/1/2015 Chesapeake Energy Corp., 6.875%, 11/15/2020 Conoco, Inc., 6.95%, 4/15/2029 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 El Paso Corp., 7.25%, 6/1/2018 Encana Corp., 6.3%, 11/1/2011 Enterprise Products Operating LLC: Series G, 5.6%, 10/15/2014 6.125%, 10/15/2039 Halliburton Co., 7.45%, 9/15/2039 Kinder Morgan Energy Partners LP: 6.5%, 9/1/2039 7.3%, 8/15/2033 Linn Energy LLC, 11.75%, 5/15/2017 Newfield Exploration Co., 7.125%, 5/15/2018 ONEOK Partners LP, 6.15%, 10/1/2016 OPTI Canada, Inc.: 7.875%, 12/15/2014 8.25%, 12/15/2014 Petro-Canada, 4.0%, 7/15/2013 Petrohawk Energy Corp., 7.875%, 6/1/2015 Plains All American Pipeline LP, 8.75%, 5/1/2019 Plains Exploration & Production Co., 7.0%, 3/15/2017 Regency Energy Partners LP, 9.375%, 6/1/2016 Stone Energy Corp., 6.75%, 12/15/2014 Valero Energy Corp., 9.375%, 3/15/2019 Weatherford International Ltd., 5.125%, 9/15/2020 Williams Partners LP, 5.25%, 3/15/2020 XTO Energy, Inc., 4.9%, 2/1/2014 Financials 2.7% Algoma Acquisition Corp., 144A, 9.875%, 6/15/2015 Ally Financial, Inc., 144A, 7.5%, 9/15/2020 American Express Co., 7.0%, 3/19/2018 Ashton Woods USA LLC, 144A, Step-up Coupon, 0% to 6/30/2012, 11.0% to 6/30/2015 Asian Development Bank: 2.625%, 2/9/2015 5.82%, 6/16/2028 Bank of America Corp., Series L, 7.625%, 6/1/2019 Bank of New York Mellon Corp., Series G, 4.5%, 4/1/2013 Bear Stearns Companies LLC, 7.25%, 2/1/2018 Berkshire Hathaway Finance Corp., 5.75%, 1/15/2040 BHP Billiton Finance USA Ltd., 5.25%, 12/15/2015 Blue Acquisition Sub, Inc., 144A, 9.875%, 10/15/2018 Buffalo Thunder Development Authority, 144A, 9.375%, 12/15/2014** Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Capital One Financial Corp., 5.5%, 6/1/2015 Caterpillar Financial Services Corp., 7.15%, 2/15/2019 CIT Group, Inc., 7.0%, 5/1/2015 Citigroup, Inc.: 5.125%, 5/5/2014 5.375%, 8/9/2020 6.0%, 10/31/2033 Council of Europe Development Bank, 2.75%, 2/10/2015 Covidien International Finance SA, 4.2%, 6/15/2020 Credit Suisse (USA), Inc., 4.875%, 1/15/2015 Deutsche Telekom International Finance BV, 6.75%, 8/20/2018 Diageo Capital PLC, 5.75%, 10/23/2017 Duke Realty LP, (REIT), 7.375%, 2/15/2015 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 FCE Bank PLC, 9.375%, 1/17/2014 EUR Fifth Third Bancorp., 5.45%, 1/15/2017 Ford Motor Credit Co., LLC, 9.875%, 8/10/2011 General Electric Capital Corp.: 4.8%, 5/1/2013 Series A, 5.25%, 10/19/2012 Series A, 5.625%, 5/1/2018 GlaxoSmithKline Capital, Inc., 5.65%, 5/15/2018 Hartford Financial Services Group, Inc., 5.95%, 10/15/2036 Inter-American Development Bank: 3.25%, 11/15/2011 3.875%, 9/17/2019 iPayment, Inc., 9.75%, 5/15/2014 John Deere Capital Corp., Series D, 4.5%, 4/3/2013 JPMorgan Chase & Co., 6.0%, 1/15/2018 KeyBank NA, 5.7%, 11/1/2017 Lincoln National Corp., 8.75%, 7/1/2019 Merrill Lynch & Co., Inc.: 6.22%, 9/15/2026 6.875%, 11/15/2018 MetLife, Inc.: 5.7%, 6/15/2035 6.75%, 6/1/2016 7.717%, 2/15/2019 Morgan Stanley: 5.3%, 3/1/2013 5.45%, 1/9/2017 Series F, 6.625%, 4/1/2018 7.3%, 5/13/2019 National Money Mart Co., 10.375%, 12/15/2016 Navios Maritime Acquisition Corp., 144A, 8.625%, 11/1/2017 Nielsen Finance LLC, 144A, 7.75%, 10/15/2018 Nordic Investment Bank: Series D, 2.375%, 12/15/2011 5.0%, 2/1/2017 Pinnacle Foods Finance LLC, 144A, 9.25%, 4/1/2015 PNC Bank NA, 6.875%, 4/1/2018 PNC Funding Corp., 6.7%, 6/10/2019 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 6.2%, 1/15/2015 7.375%, 6/15/2019 Rainbow National Services LLC, 144A, 10.375%, 9/1/2014 Reynolds Group Issuer, Inc.: 144A, 7.125%, 4/15/2019 144A, 9.0%, 4/15/2019 Rio Tinto Finance (USA) Ltd., 9.0%, 5/1/2019 Santander US Debt SA Unipersonal, 144A, 2.991%, 10/7/2013 Shell International Finance BV, 4.375%, 3/25/2020 Telecom Italia Capital SA, 5.25%, 11/15/2013 The Goldman Sachs Group, Inc.: 5.95%, 1/18/2018 6.15%, 4/1/2018 6.75%, 10/1/2037 Travelers Companies, Inc., 5.35%, 11/1/2040 Tropicana Entertainment LLC, 9.625%, 12/15/2014** UCI Holdco, Inc., 9.25%***, 12/15/2013 (PIK) Vale Overseas Ltd., 6.875%, 11/21/2036 Verizon Wireless Capital LLC, 8.5%, 11/15/2018 Wells Fargo & Co., 5.625%, 12/11/2017 WMG Acquisition Corp., 9.5%, 6/15/2016 Health Care 0.5% Abbott Laboratories, 5.875%, 5/15/2016 Aetna, Inc., 6.5%, 9/15/2018 AstraZeneca PLC, 5.4%, 9/15/2012 Community Health Systems, Inc., 8.875%, 7/15/2015 DaVita, Inc.: 6.375%, 11/1/2018 6.625%, 11/1/2020 Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 HCA, Inc.: 8.5%, 4/15/2019 9.125%, 11/15/2014 9.625%, 11/15/2016 (PIK) IASIS Healthcare LLC, 8.75%, 6/15/2014 Medco Health Solutions, Inc., 7.125%, 3/15/2018 Merck & Co., Inc., 4.0%, 6/30/2015 The Cooper Companies, Inc., 7.125%, 2/15/2015 WellPoint, Inc., 5.25%, 1/15/2016 Wyeth, 5.95%, 4/1/2037 Industrials 0.3% Actuant Corp., 6.875%, 6/15/2017 ARAMARK Corp., 8.5%, 2/1/2015 BE Aerospace, Inc., 8.5%, 7/1/2018 Belden, Inc., 7.0%, 3/15/2017 Boeing Co., 4.875%, 2/15/2020 Burlington Northern Santa Fe LLC, 5.75%, 3/15/2018 Cenveo Corp., 144A, 10.5%, 8/15/2016 Congoleum Corp., 9.0%, 12/31/2017 (PIK) Corrections Corp. of America, 7.75%, 6/1/2017 CSX Corp.: 6.15%, 5/1/2037 6.25%, 3/15/2018 Esco Corp., 144A, 4.167%***, 12/15/2013 Great Lakes Dredge & Dock Co., 7.75%, 12/15/2013 K. Hovnanian Enterprises, Inc., 8.875%, 4/1/2012 Kansas City Southern de Mexico SA de CV, 7.375%, 6/1/2014 Manitowoc Co., Inc., 8.5%, 11/1/2020 Mobile Mini, Inc., 9.75%, 8/1/2014 Navios Maritime Holdings, Inc., 9.5%, 12/15/2014 Owens Corning, Inc., 9.0%, 6/15/2019 Raytheon Co., 3.125%, 10/15/2020 TransDigm, Inc., 7.75%, 7/15/2014 United Rentals North America, Inc., 10.875%, 6/15/2016 Information Technology 0.3% Alcatel-Lucent USA, Inc., 6.45%, 3/15/2029 Computer Sciences Corp., 6.5%, 3/15/2018 eBay, Inc., 1.625%, 10/15/2015 Hewlett-Packard Co., 5.5%, 3/1/2018 International Business Machines Corp., 4.75%, 11/29/2012 MasTec, Inc., 7.625%, 2/1/2017 Oracle Corp., 144A, 5.375%, 7/15/2040 SunGard Data Systems, Inc., 10.25%, 8/15/2015 Vangent, Inc., 9.625%, 2/15/2015 Materials 0.3% Appleton Papers, Inc., 144A, 11.25%, 12/15/2015 Clondalkin Acquisition BV, 144A, 2.292%***, 12/15/2013 CPG International I, Inc., 10.5%, 7/1/2013 Crown Americas LLC, 7.625%, 5/15/2017 Domtar Corp., 10.75%, 6/1/2017 Dow Chemical Co.: 5.7%, 5/15/2018 8.55%, 5/15/2019 E.I. du Pont de Nemours & Co., 5.25%, 12/15/2016 Exopack Holding Corp., 11.25%, 2/1/2014 GEO Specialty Chemicals, Inc.: 144A, 7.5%, 3/31/2015 (PIK) 10.0%, 3/31/2015 Georgia-Pacific LLC, 144A, 7.125%, 1/15/2017 Graphic Packaging International, Inc., 9.5%, 6/15/2017 Millar Western Forest Products Ltd., 7.75%, 11/15/2013 NewMarket Corp., 7.125%, 12/15/2016 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Radnor Holdings Corp., 11.0%, 3/15/2010** 12 Silgan Holdings, Inc., 7.25%, 8/15/2016 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Wolverine Tube, Inc., 15.0%, 3/31/2012 (PIK)** Telecommunication Services 0.5% American Tower Corp.: 5.05%, 9/1/2020 7.25%, 5/15/2019 AT&T Mobility LLC, 6.5%, 12/15/2011 AT&T, Inc.: 4.95%, 1/15/2013 5.5%, 2/1/2018 Cincinnati Bell, Inc., 8.375%, 10/15/2020 Cricket Communications, Inc.: 9.375%, 11/1/2014 (a) 10.0%, 7/15/2015 (a) Crown Castle Towers LLC, 144A, 4.883%, 8/15/2020 ERC Ireland Preferred Equity Ltd., 144A, 7.899%***, 2/15/2017 (PIK) EUR Grupo Iusacell Celular SA de CV, 10.0%, 3/31/2012** Intelsat Corp., 9.25%, 6/15/2016 Intelsat Subsidiary Holding Co. SA, 8.875%, 1/15/2015 iPCS, Inc., 2.591%***, 5/1/2013 Telesat Canada, 11.0%, 11/1/2015 Verizon Global Funding Corp., 7.75%, 12/1/2030 Vodafone Group PLC, 6.15%, 2/27/2037 West Corp., 144A, 8.625%, 10/1/2018 Windstream Corp.: 7.0%, 3/15/2019 7.875%, 11/1/2017 8.625%, 8/1/2016 Utilities 0.4% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 DTE Energy Co., 7.625%, 5/15/2014 Entergy Louisiana LLC, 5.4%, 11/1/2024 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Korea Gas Corp., 144A, 4.25%, 11/2/2020 (c) MidAmerican Energy Holdings Co., 6.125%, 4/1/2036 Mirant North America LLC, 7.375%, 12/31/2013 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/2014 NRG Energy, Inc.: 7.25%, 2/1/2014 7.375%, 2/1/2016 7.375%, 1/15/2017 NV Energy, Inc.: 6.75%, 8/15/2017 8.625%, 3/15/2014 Oncor Electric Delivery Co., 144A, 5.25%, 9/30/2040 San Diego Gas & Electric Co., 6.0%, 6/1/2026 Sempra Energy, 6.5%, 6/1/2016 Total Corporate Bonds (Cost $87,664,135) Asset-Backed 0.3% Automobile Receivables 0.2% Carmax Auto Owner Trust, "A4", Series 2009-2, 2.82%, 12/15/2014 Ford Credit Auto Owner Trust, "B", Series 2007-B, 5.69%, 11/15/2012 Credit Card Receivables 0.1% Citibank Credit Card Issuance Trust, "A5", Series 2005-A5, 4.55%, 6/20/2017 Citibank Omni Master Trust, "A8", Series 2009-A8, 144A, 2.356%***, 5/16/2016 Total Asset-Backed (Cost $3,210,020) Mortgage-Backed Securities Pass-Throughs 8.9% Federal Home Loan Bank, 6.0%, 11/1/2021 Federal Home Loan Mortgage Corp.: 3.5%, 10/1/2024 (c) 4.0%, 8/1/2039 5.0%, 9/1/2036 (c) Federal National Mortgage Association: 3.5%, 4/1/2025 (c) 3.579%***, 8/1/2037 4.0%, with various maturities from 10/1/2023 until 9/1/2040 (c) 4.5%, 11/1/2038 (c) 5.0%, 8/1/2040 5.5%, with various maturities from 4/1/2035 until 4/1/2038 (c) 6.0%, with various maturities from 10/1/2035 until 8/1/2037 (c) 6.5%, with various maturities from 4/1/2017 until 10/1/2034 (c) 8.0%, 9/1/2015 Government National Mortgage Association: 4.0%, 2/1/2040 (c) 4.5%, 6/1/2039 (c) 5.0%, 5/1/2038 (c) 5.5%, with various maturities from 5/1/2036 until 12/15/2039 (c) 6.5%, 8/20/2034 Total Mortgage-Backed Securities Pass-Throughs (Cost $101,249,202) Commercial Mortgage-Backed Securities 1.7% Banc of America Commercial Mortgage, Inc., "A4", Series 2007-4, 5.741%***, 2/10/2051 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007-PW18, 5.7%, 6/13/2050 Citigroup/Deutsche Bank Commercial Mortgage Trust, "A4", Series 2006-CD2, 5.348%***, 1/15/2046 Greenwich Capital Commercial Funding Corp.: "AAB", Series 2007-GG9, 5.441%, 3/10/2039 "A4", Series 2007-GG11, 5.736%, 12/10/2049 JPMorgan Chase Commercial Mortgage Securities Corp., "A4", Series 2006-LDP7, 5.872%***, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A4", Series 2006-C1, 5.156%, 2/15/2031 "A3", Series 2006-C7, 5.347%, 11/15/2038 "A4", Series 2007-C6, 5.858%, 7/15/2040 Total Commercial Mortgage-Backed Securities (Cost $17,438,746) Collateralized Mortgage Obligations 0.3% FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.805%***, 2/25/2048 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.706%***, 10/7/2020 Total Collateralized Mortgage Obligations (Cost $3,747,268) Government & Agency Obligations 11.5% Other Government Related (d) 0.1% Citigroup Funding, Inc., FDIC Guaranteed, 2.0%, 3/30/2012 European Investment Bank, 4.25%, 7/15/2013 Kreditanstalt fuer Wiederaufbau, 3.5%, 5/16/2013 Private Export Funding Corp., 2.25%, 12/15/2017 Svensk Exportkredit AB, 3.25%, 9/16/2014 Sovereign Bonds 2.7% Export Development Canada, 1.25%, 10/27/2015 Federal Republic of Germany, 2.25%, 4/15/2013 EUR Government of Canada, 4.0%, 12/1/2031 CAD Government of France: 1.0%, 7/25/2017 EUR 2.25%, 7/25/2020 EUR 3.15%, 7/25/2032 EUR Government of Japan, Series 9, 1.1%, 9/10/2016 JPY Government of Sweden, Series 3105, 3.5%, 12/1/2015 SEK Province of Ontario, Canada: 3.5%, 7/15/2013 5.125%, 7/17/2012 Republic of Finland, 144A, 1.25%, 10/19/2015 Republic of Italy, 2.1%, 9/15/2017 EUR Republic of Peru, 6.55%, 3/14/2037 Republic of Poland, 6.375%, 7/15/2019 State of Qatar, 144A, 6.4%, 1/20/2040 United Kingdom Treasury-Inflation Linked Bonds: 1.125%, 11/22/2037 GBP 1.875%, 11/22/2022 GBP 2.0%, 1/26/2035 GBP 2.5%, 8/16/2013 GBP 2.5%, 7/26/2016 GBP 2.5%, 4/16/2020 GBP United Mexican States, 5.95%, 3/19/2019 US Government Sponsored Agencies 0.4% Federal Farm Credit Bank, 2.125%, 6/18/2012 Federal Home Loan Bank: 1.125%, 5/18/2012 2.25%, 4/13/2012 5.0%, 11/17/2017 5.375%, 5/18/2016 Federal Home Loan Mortgage Corp.: 0.375%, 11/30/2012 1.125%, 12/15/2011 1.625%, 4/15/2013 4.75%, 11/17/2015 4.75%, 1/19/2016 4.875%, 6/13/2018 5.125%, 7/15/2012 5.125%, 11/17/2017 5.25%, 4/18/2016 5.75%, 1/15/2012 6.25%, 7/15/2032 Federal National Mortgage Association: 0.875%, 1/12/2012 1.5%, 6/26/2013 4.875%, 5/18/2012 4.875%, 12/15/2016 6.625%, 11/15/2030 Tennessee Valley Authority, 5.5%, 6/15/2038 US Treasury Obligations 8.3% US Treasury Bill, 0.185%****, 3/17/2011 (e) US Treasury Bonds: 4.375%, 5/15/2040 4.75%, 2/15/2037 (a) 5.375%, 2/15/2031 (a) 6.125%, 8/15/2029 US Treasury Inflation-Indexed Bonds: 2.375%, 1/15/2025 3.625%, 4/15/2028 US Treasury Inflation-Indexed Notes: 1.875%, 7/15/2015 2.375%, 1/15/2017 2.5%, 7/15/2016 3.375%, 1/15/2012 US Treasury Notes: 0.75%, 11/30/2011 0.75%, 5/31/2012 0.875%, 2/29/2012 1.0%, 3/31/2012 1.375%, 2/15/2013 1.375%, 5/15/2013 1.75%, 1/31/2014 2.125%, 5/31/2015 2.25%, 1/31/2015 2.625%, 8/15/2020 3.125%, 1/31/2017 3.125%, 5/15/2019 3.25%, 12/31/2016 3.625%, 2/15/2020 4.5%, 11/15/2015 (a) Total Government & Agency Obligations (Cost $123,958,834) Loan Participations and Assignments 0.0% Senior Loans*** Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/1/2010** 0 Hawker Beechcraft Acquisition Co., LLC: Term Loan, 2.255%, 3/26/2014 Letter of Credit, 2.289%, 3/26/2014 IASIS Healthcare LLC, Term Loan, 5.538%, 6/13/2014 (PIK) Sabre, Inc., Term Loan B, 2.255%, 9/30/2014 Sbarro, Inc., Term Loan, 4.771%, 1/31/2014 Total Loan Participations and Assignments (Cost $664,015) Municipal Bonds and Notes 0.3% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 Chicago, IL, Transit Authority, Sales Tax Receipts Revenue, Build America Bonds, Series B, 6.2%, 12/1/2040 (f) Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Total Municipal Bonds and Notes (Cost $3,176,015) Preferred Securities 0.1% Financials 0.1% Farm Credit Bank of Texas, Series 1, 7.561%, 12/15/2013 (g) JPMorgan Chase Capital XX,, Series T, 6.55%, 9/29/2036 Wachovia Capital Trust III, 5.8%, 3/15/2011 (g) Materials 0.0% Hercules, Inc., 6.5%, 6/30/2029 Total Preferred Securities (Cost $1,283,375) Units Value ($) Other Investments 0.0% Consumer Discretionary AOT Bedding Super Holdings LLC* (Cost $6,000) 6 Shares Value ($) Exchange-Traded Funds 8.0% iShares JPMorgan USD Emerging Markets Bond Fund iShares Russell 2000 Value Index Fund SPDR Barclays Capital International Treasury Bond Vanguard Emerging Markets Total Exchange-Traded Funds (Cost $72,037,795) Securities Lending Collateral 9.2% Daily Assets Fund Institutional, 0.26% (h) (i) (Cost $107,600,904) Cash Equivalents 11.1% Central Cash Management Fund, 0.20% (h) (Cost $129,711,202) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,173,680,519)+ Other Assets and Liabilities, Net (a) ) ) Net Assets *Non-income producing security. **Non-income producing security. Issuer has defaulted on the payment of principal or the interest or has filed for bankruptcy. The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Alliance Mortgage Cycle Loan % 6/1/2010 USD 0 Buffalo Thunder Development Authority % 12/15/2014 USD CanWest MediaWorks LP % 8/1/2015 USD Fontainebleau Las Vegas Holdings LLC % 6/15/2015 USD Grupo Iusacell Celular SA de CV % 3/31/2012 USD Radnor Holdings Corp. % 3/15/2010 USD 12 Tropicana Entertainment LLC % 12/15/2014 USD Wolverine Tube, Inc. % 3/31/2012 USD Young Broadcasting, Inc. % 1/15/2014 USD 4 ***These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ****Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $1,186,425,448. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $134,567,918. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $159,402,274 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $24,834,356. (a) All or a portion of these securities were on loan amounting to $94,667,466. In addition, included in other assets and liabilities, net is a pending sale, amounting to $10,230,550, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $104,898,016, which is 9.0% of net assets. (b) Principal amount stated in US dollars unless otherwise noted. (c) When-issued or delayed delivery security included. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At October 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Taxable issue. (g) Date shown is call date; not a maturity date for the perpetual preferred securities. (h) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (i) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen FDIC: Federal Deposit Insurance Corp. PIK: Denotes that all or a portion of the income is paid in-kind. REIT: Real Estate Investment Trust. SPDR: Standard & Poor's Depositary Receipt Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year US Treasury Note USD 12/21/2010 2 Year US Treasury Note USD 12/31/2010 AEX Index EUR 11/19/2010 4 ) CAC 40 Index EUR 11/19/2010 DAX Index EUR 12/17/2010 12 Federal Republic of Germany Euro-Schatz EUR 12/8/2010 ) FTSE 100 Index GBP 12/17/2010 9 IBEX 35 Index EUR 11/19/2010 7 NASDAQ 100 E-Mini Index USD 12/17/2010 23 S&P TSX 60 Index CAD 12/16/2010 6 TOPIX Index JPY 12/10/2010 7 ) Total net unrealized depreciation ) At October 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2010 64 10 Year Canadian Government Bond CAD 12/20/2010 ) 10 Year Japanese Government Bond JPY 12/9/2010 3 10 Year US Treasury Note USD 12/21/2010 ) 2 Year US Treasury Note USD 12/31/2010 20 ) 30 Year US Treasury Bond USD 12/21/2010 60 ) ASX SPI 200 Index AUD 12/16/2010 22 DJ Euro Stoxx 50 Index EUR 12/17/2010 ) Federal Republic of Germany Euro-Bund EUR 12/8/2010 FTSE MIB Index EUR 12/17/2010 17 ) Russell 2000 Mini Index USD 12/17/2010 15 ) S&P 500 E-Mini Index USD 12/17/2010 59 ) Ultra Long Term US Treasury Bond USD 12/21/2010 13 ) United Kingdom Long Gilt Bond GBP 12/29/2010 Total net unrealized appreciation As of October 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NZD 11/22/2010 UBS AG CHF USD 11/22/2010 UBS AG EUR USD 11/24/2010 Citigroup, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD NOK 11/22/2010 ) UBS AG USD SEK 11/22/2010 ) UBS AG USD AUD 11/22/2010 ) UBS AG USD CAD 11/22/2010 ) UBS AG JPY USD 11/22/2010 ) UBS AG EUR USD 11/22/2010 ) UBS AG GBP USD 11/22/2010 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (j) Consumer Discretionary $ Consumer Staples — Energy — Financials — Health Care — Industrials — Information Technology — Materials — Telecommunication Services — Utilities — Fixed Income Investments (j) Corporate Bonds — Asset Backed — — Mortgage-Backed Securities Pass-Throughs — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligation — Government & Agency Obligations — — Loan Participations and Assignments — 0 Municipal Bonds and Notes — — Preferred Securities — — Other Investments — — Exchange-Traded Funds — — Short-Term Investments (j) — Derivatives (k) — Total $ Liabilities Derivatives (k) $
